Citation Nr: 1124861	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-11 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.

4.  Entitlement to service connection for left knee disability.

5.  Entitlement to an increased rating for laxity, residual of right knee injury, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for degenerative joint disease, right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1986.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2009, a statement of the case was issued in January 2010, and a substantive appeal was received in March 2010.

The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss and tinnitus, and entitlement to increased ratings for laxity, residual of right knee injury, and degenerative joint disease, right knee, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2004 RO rating decision denied the Veteran's claim for entitlement to service connection for left knee disability; the Veteran was notified of his appellate rights, but did not perfect his appeal.

2.  Certain evidence received since the RO's November 2004 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for left knee disability.

3.  The weight of the competent medical evidence is at least in a state of equipoise regarding the question of whether the Veteran's left knee disability is related to his service-connected laxity, residual of right knee injury, and degenerative joint disease, right knee.


CONCLUSIONS OF LAW

1.  The November 2004 RO rating decision which denied service connection for left knee disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's November 2004 rating decision, and the claim of entitlement to service connection for left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  With the resolution of reasonable doubt in the Veteran's favor, service connection is warranted for left knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With regard to the issue of entitlement to service connection for left knee disability, the RO denied the Veteran's claim in a November 2004 rating decision.  The RO found that the evidence failed to show that the Veteran's claimed left knee pain was due to any disability.  The Veteran filed a timely notice of disagreement, which was received by VA in February 2005.  In April 2005, the RO issued a statement of the case, which continued the denial of the Veteran's claim for entitlement to service connection for left knee disability.  The Veteran was informed of the decision and of his appellate rights with respect thereto, but he did not file a timely substantive appeal.  Therefore, the RO decision became final.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.302, 20.1103.  Accordingly, service connection for left knee disability may be considered on the merits only if new and material evidence has been received since the time of the November 2004 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board finds that new and material evidence has been submitted since the RO's November 2004 decision.  The record shows that the additional VA treatment records and private treatment records have been received.  The Board notes that a private treatment record from May 2008 documents that the Veteran was assessed with arthrosis of the left knee and possible degenerative meniscus tear.  Also, a July 2008 VA treatment record documents that the Veteran was assessed with degenerative joint disease of the left knee.

Since the basis for the November 2004 denial was, in part, that the evidence failed to show that the Veteran's left knee pain was due to any disability, this evidence constitutes new and material evidence to reopen the claim.  Specifically, the Board finds that the evidence shows that the Veteran has been diagnosed with left knee arthrosis and degenerative joint disease.  Therefore, the claim of service connection for left knee disability is reopened.  38 U.S.C.A. § 5108.

Service Connection

The Board now turns to a merits analysis.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).

With regard to the issue of entitlement to service connection for left knee disability, the Veteran contends that this disability is secondary to his service-connected right knee disability.  Historically, service connection was granted for laxity, residual of right knee injury, and degenerative joint disease, right knee, in 2004.

Initially, the Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (stating that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board's decision focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (stating that the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not consider and discuss that theory. Therefore, the Board will not discuss direct or presumptive service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The Veteran was afforded a VA medical examination that addressed his claimed left knee disability in September 2004.  The examiner noted that the Veteran sustained blunt trauma to his right knee in 1972 due to a motor vehicle accident.  The examiner also noted the Veteran underwent an arthroscopic procedure on his right knee during his active duty service and another procedure in 2001.  On examination, there was no periarticular thickening in the left knee.  The left knee extended fully to 0 degrees without pain, and flexed to 120 degrees without pain.  McMurray's sign was negative.  The Veteran's patella was freely moveable without pain.  His left knee was not tender.  His knee had 2+ crepitus.  He had no popping of the left knee, and it did not give out.  There was no varus or valgus instability in the left knee.  The left knee did not have any Lachman drawer sign.  The examiner concluded that the Veteran had mild pain in the region of the left knee with no abnormalities on examination.  The examiner opined that it was more likely than not that the left knee pain was secondary to overuse in favoring the right knee, but with a normal examination there was no significant disability.

A private treatment record from May 2008 documents that the Veteran was seen for complaints of left medial knee pain, as well as swelling of the popiteal region of the knee.  On examination, the Veteran had 2+ effusion in the left knee, and full extension and flexion to 125 degrees.  There was some marked medial joint line tenderness and some popiteal fullness, but no cruciate collateral ligament laxity.  X-rays of the left knee showed medial compartment narrowing, marginal osteophytes, medial tibial plateau of the lateral margin, medial femoral condyle, as well as some medial femoral tibial compartment narrowing on the left knee.  The Veteran was assessed with arthrosis of the left knee and possible degenerative meniscus tear.

A VA treatment record from July 2008 documents that the Veteran was seen for complaints of left knee pain.  At this time, the Veteran was assessed with degenerative joint disease of the left knee.

In this case, the Board is presented with an evidentiary record which is not entirely clear.  However, the Board notes that the Veteran's post-service medical records provide a diagnosis of arthrosis and degenerative joint disease of the left knee with possible degenerative meniscus tear.  With regard to a nexus to a service-connected disability, the opinion from the September 2004 VA examination supports the Veteran's claim.  The Board believes considerable weight must be afforded to the September 2004 VA medical opinion, which linked the Veteran's left knee pain to his service-connected right knee disability.

As such, the Board is unable to find that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for left knee disability.  The available evidence appears to be at least in a state of equipoise regarding a nexus to service.  Consequently, the benefit-of-the-doubt rule applies, and service connection for left knee disability as secondary to service-connected right knee disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board, with regard to left knee disability.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By a letter dated in April 2009, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection for left knee disability.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for left knee disability.  Entitlement to service connection for left knee disability is warranted.  To this extent, the appeal is granted.


REMAND

New and Material Evidence - Bilateral Hearing Loss and Tinnitus

The Veteran's request to reopen his claim for entitlement to service connection for bilateral hearing loss and tinnitus was received in February 2009.  The Board notes that VA will assist claimants attempting to reopen their claims in limited circumstances; specifically, VA will give the assistance described in 38 C.F.R. § 3.159(c)(1)-(3).  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003); see also 66 Fed. Reg. 45620, 45628 (Aug. 29, 2001).  In addition, VA may provide assistance to a claimant in order to substantiate a claim as VA considers appropriate.  See 38 U.S.C.A. § 5103A(g).

Unfortunately, the Board finds that additional development is necessary prior to final appellate review.  Therefore, a remand to the AMC/RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

In this regard, the Board notes that a VA treatment records document that the Veteran was afforded audiology consultations in November 2006 and December 2008.  However, the Board notes that the November 29, 2006 and December 1, 2008 audiograms are not associated with the claims file.  Under these circumstances, the AMC/RO should obtain the November 29, 2006 and December 1, 2008 audiograms as well as any missing VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As to the Veteran's tinnitus claim, the Board finds that this claim is inextricably intertwined with his bilateral hearing loss claim.  Therefore, adjudication of this tinnitus claim must be deferred pending completion of the additional evidentiary development outlined above, since the outcome of the bilateral hearing loss claim may impact the eventual determination on the tinnitus claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Increased Rating - Right Knee

The Veteran contends that the evaluations assigned his laxity, residual of right knee injury, and degenerative joint disease, right knee, do not accurately reflect the severity of these disabilities.  Currently, the Veteran is assigned a 10 percent rating for each disability, effective April 14, 2004.

The Board notes that the Veteran was to be scheduled for a VA examination to ascertain the current severity of his right knee disabilities.  In this regard, the claims file contains an exam request report, dated April 30, 2009.  The claims file also contains a record documenting that the Veteran did not attend his scheduled May 19, 2009 VA fee basis examination.

The Board notes that a VA Form 21-0820 (Report of General Information) documents that the Veteran called on May 20, 2011 and stated that he never received notice of the VA examination, and that he would like the examination to be rescheduled.  Also, the Veteran's representative request in its May 2011 Informal Hearing Presentation that the Veteran be rescheduled for another VA examination.  Given the specific circumstances in this case, the Board believes it appropriate to afford the Veteran another opportunity to report for a VA examination.

Nevertheless, the Board stresses that the Veteran has an obligation to cooperate fully with VA's efforts to obtain medical evidence during a VA examination.  38 C.F.R. § 3.159(c)(1).  The Board notes that failure to cooperate with VA could result in denial of the Veteran's appeal.  38 C.F.R. § 3.655(b).  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the VA North Texas Health Care System since January 2009, as well as the results of the November 29, 2006 and December 1, 2008 audiograms.

2.  Then, after obtaining the above evidence, the Veteran should be scheduled for an appropriate VA examination to determine the severity of his service-connected laxity, residual of right knee injury, and degenerative joint disease, right knee.  It is imperative that the claims folder be reviewed in conjunction with the examination.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria.

Range of motion testing should be accomplished.  The examiner should also report the point (in degrees) that any range of motion is limited by pain.  Any additional functional loss due to weakness, fatigue and/or incoordination should be reported, to include an estimate of any additional limitation of motion during flare-ups.  The examiner should also clearly report whether there is recurrent subluxation or lateral instability and, if so, whether it is slight, moderate, or severe in degree.

3.  Thereafter, any additional development deemed appropriate should be undertaken by the AMC/RO, including additional examination of the Veteran if necessary.  See 38 C.F.R. § 3.159(c); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

4.  In the interest of avoiding further remand, the AMC/RO should review the examination report(s) obtained and ensure that adequate findings have been provided.

5.  Then, the issues on appeal should be readjudicated.  If the determinations sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


